Exhibit 10.1

SARATOGA INVESTMENT CORP.

(a Maryland corporation)

AMENDMENT NO. 5 TO

EQUITY DISTRIBUTION AGREEMENT

October 10, 2019

Ladenburg Thalmann & Co. Inc.

277 Park Avenue, 26th Floor

New York, New York 10172

BB&T Capital Markets, a division of BB&T Securities, LLC

901 East Byrd Street, Suite 300

Richmond, Virginia 23219

B. Riley FBR, Inc.

299 Park Avenue, 7th Floor

New York, New York 10171

Ladies and Gentlemen:

This Amendment No. 5, dated October 10, 2019 (the “Amendment”), is to the Equity
Distribution Agreement, dated March 16, 2017, as amended to date (the “Equity
Distribution Agreement”), by and among Saratoga Investment Corp., a Maryland
corporation (the “Company”), Saratoga Investment Advisors, LLC, a limited
liability company organized under the laws of the State of Delaware (the
“Adviser”), Ladenburg Thalmann & Co. Inc. (“Ladenburg”), BB&T Capital Markets, a
division of BB&T Securities, LLC (“BB&T Capital Markets”) B. Riley FBR, Inc.
(“FBR”, together with Ladenburg and BB&T, the “Agents”).

WHEREAS, the Company, the Adviser, Ladenburg, BB&T Capital Markets and FBR
desire to amend the Equity Distribution Agreement to increase the maximum amount
of shares of the Company’s common stock that may be issued and sold through the
Agents, acting as agents and/or principals, from an aggregate offering price of
up to $70,000,000 to an aggregate offering price of up to $130,000,000.

NOW THEREFORE, in consideration of the mutual promises contained in this
Amendment and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties to this Amendment, intending to be
legally bound, hereby amend the Equity Distribution Agreement and agree as
follows:

The first paragraph of Section 1 of the Equity Distribution Agreement is
replaced in its entirety with the following:

“The Company agrees that, from time to time during the term of this Agreement,
on the terms and subject to the conditions set forth herein, the Company may
issue and sell through the Agents, acting as agents and/or principals, shares of
the Company’s common stock, $0.001 par value per share (the “Common Shares”),
having an aggregate offering price of up to $130,000,000 (the “Maximum Amount”).
Notwithstanding anything to the contrary contained herein, the parties hereto
agree that compliance with the limitations set



--------------------------------------------------------------------------------

forth in this Section 1 regarding the aggregate offering price of the Common
Shares issued and sold under this Agreement (such Common Shares being referred
to herein as the “Shares”) shall be the sole responsibility of the Company, and
neither Agent shall have any obligation in connection with such compliance. The
issuance and sale of the Shares through the Agents will be effected pursuant to
the Registration Statement (as defined below) filed by the Company and declared
effective by the Securities and Exchange Commission (the “Commission”), although
nothing in this Agreement shall be construed as requiring the Company to use the
Registration Statement to issue the Shares.”

Except as set forth above, no other amendments to the Equity Distribution
Agreement are intended by the parties hereto, are made, or shall be deemed to be
made, pursuant to this Amendment, and all provisions of the Equity Distribution
Agreement, including all Exhibits thereto, unaffected by this Amendment shall
remain in full force and effect.

Each capitalized term used but not defined herein shall have the meaning
ascribed to such term in the Equity Distribution Agreement.

This Amendment may be executed in one or more counterparts, each of which shall
be deemed an original but all of which together will constitute one and the same
instrument.

[Signature Page Follows.]



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
please so indicate in the space provided below for that purpose, whereupon this
letter shall constitute a binding agreement among the Company, the Adviser and
the Agents.

 

Very truly yours, SARATOGA INVESTMENT CORP. By:  

/s/ Henri Steenkamp

Name: Henri Steenkamp Title: Chief Financial Officer SARATOGA INVESTMENT
ADVISORS, LLC By:  

/s/ Henri Steenkamp

Name: Henri Steenkamp Title: Chief Financial Officer

CONFIRMED AND ACCEPTED, as of

the date first above written:

LADENBURG THALMANN & CO. INC.

 

By:  

/s/ Steven Kaplan

Name:   Steven Kaplan Title:   Head of Capital Markets

BB&T CAPITAL MARKETS, A DIVISION OF BB&T SECURITIES, LLC

 

By:  

/s/ Reid Burford

Name:   Reid Burford Title:   Managing Director

B. RILEY FBR, INC.

 

By:  

/s/ Patrice McNicoll

Name:   Patrice McNicoll Title:   Co-Head of Investment Banking

[Signature page to Amendment No. 5 to Equity Distribution Agreement]